                              Case 3:19-cv-00575-VLB Document 55 Filed 01/13/21 Page 1 of 1
                                                                                                                    Civil- (Dec-2008)
                                                                HONORABLE:        V. Bryant
                                     DEPUTY CLERK J. Shafer                   RPTR/ECRO/TAPE F. Velez, ECRO
         TOTAL TIME:                  hours 18   minutes
                                        DATE:  1-13-2021      START TIME: 1:03 pm        END TIME: 1:21 pm
                                                           LUNCH RECESS         FROM:            TO:
                                                   RECESS (if more than ½ hr)   FROM:            TO:

         CIVIL NO. 3:19-cv-575-VLB


                                  Nicholas Clark                                       James V. Sabatini
                                                                                              Plaintiff’s Counsel
                                        vs
                            Commissioner Cook, et al.                                  Thomas J. Davis, Jr.
                                                                                              Defendant’s Counsel

                                                   COURTROOM MINUTES- CIVIL

                                 Motion hearing                         Show Cause Hearing
                                 Evidentiary Hearing                    Judgment Debtor Exam
                             ✔ Discovery status teleconference


            .....#          Motion                                                        granted      denied       advisement
             .....#         Motion                                                        granted      denied       advisement
             .....#         Motion                                                        granted      denied       advisement
             .....#         Motion                                                        granted      denied       advisement
             .....#         Motion                                                        granted      denied       advisement
            .....#          Motion                                                        granted      denied       advisement
            .....#          Motion                                                        granted      denied       advisement
            .....           Oral Motion                                                   granted      denied       advisement
            .....           Oral Motion                                                   granted      denied       advisement
            .....           Oral Motion                                                   granted      denied       advisement
           .....            Oral Motion                                                   granted      denied       advisement
            .....               Briefs(s) due                  Proposed Findings due                Response due
           .............                                                                                    filed   docketed
           .............                                                                                    filed   docketed
           .............                                                                                    filed   docketed
           .............                                                                                    filed    docketed
            .............                                                                                   filed   docketed
            .............                                                                                   filed   docketed
            ............                           Hearing continued until                             at

Notes:    The parties will confer and propose a new scheduling order.
